DETAILED ACTION
	Claims 1-4, 7-13, 15-17, and 20-21 are currently pending. Claims 5-6, 14, and 18-19 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments to the specification have overcome the objections. The objections to the specification have been withdrawn.
	The amendment to claim 20 has overcome the objection. The objection to claim 20 has been overcome.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-4, 7-13, 15-17, and 20-21 under 35 U.S.C. 103, presented in the section titled “Claim Rejections – 35 U.S.C. 103” starting on page 10 of the reply filed 06/01/2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejections of claims 1-4, 7-13, 15-17, and 20-21 under 35 U.S.C. 103 are now additionally supported by Ide (US 2021/0101587 A1). See the rejections of claims 1-4, 7-13, 15-17, and 20-21 under 35 U.S.C. 103 as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-13, 15-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2020/0180659 A1), in view of Otake (US 10,384,540 B2) and Ide (US 2021/0101587 A1).

Regarding claim 1, Yu discloses an autonomous driving control apparatus (In fig. 5 and paragraph [0108], Yu discloses a computer system/server 12 adapted to implement an implementation mode of the present disclosure) comprising:
a processor (In fig. 5 and paragraphs [0108] and [0115], Yu discloses that the computer system/server 12 includes one or more processors (processing units) 16 to execute various functions and data processing by running programs to implement the method of the disclosure) configured to:
demand a user of a vehicle to take a control authority of the vehicle when determining that a current driving condition of the vehicle is in a limit situation in which an autonomous driving control function is not able to operate, during an autonomous driving control (In paragraphs [0084-0085], Yu discloses that when it is determined that the autonomous vehicle is not adapted to employ the autonomous driving mode in the driving scenario [autonomous driving control function is not able to operate], reminding an occupant of the vehicle to switch to the manual driving mode [demand a user of the vehicle to take control authority of the vehicle]), and
transmit a signal for disabling reactivation of the autonomous driving control (In paragraphs [0065-0066] Yu discloses that when it is determined that the autonomous vehicle is not adapted to employ the autonomous driving mode in the driving scenario, prohibiting activation of the autonomous driving mode); and
a storage (In fig. 5 and paragraph [0108], Yu discloses that the computer system/server 12 includes a memory 28) configured to store a set of instructions to be executed by the processor and data for determination and performance by the processor (In paragraph [0115], Yu discloses that “the processor 16 executes various function applications and data processing by running programs stored in the memory 28”).
Yu does not explicitly disclose wherein the processor is further configured to:
start a minimum risk maneuver when the control authority is not transferred to the user;
transmit an emergency light activation signal to automatically flash an emergency light when the minimum risk maneuver is started,
when the vehicle is not stopped after the minimum risk maneuver is started, ignore a turn-off demand of the user and continually transmit the emergency light activation signal to maintain a turn-on state of the emergency light until the vehicle is stopped, and
when the vehicle is stopped after the minimum risk maneuver is started, transmit an emergency light deactivation signal to turn off the emergency light in response to determining that the vehicle is stopped when a turn-off demand is received from the user.
However, Otake teaches a driving control apparatus (In fig. 1 and in column 4 lines 7 to 11, Otake teaches a driving support (driving assist) ECU 10) comprising:
a processor (In column 4 lines 12-21, Otake teaches that the ECU 10 includes a CPU, which the examiner understands must at least include a processor) configured to:
demand a user of a vehicle to take a control authority of the vehicle when determining that a current driving condition of the vehicle is in a limit situation (In column 11 lines 4-17, Otake teaches performing an alerting for urging the driver to perform driving operations when an abnormal state of the driver continues for a predetermined time (current driving condition of the vehicle is in a limit situation)), and
start a minimum risk maneuver when the control authority is not transferred to the user (In column 11 lines 39-46, Otake teaches that if the driver does not perform any of the driving operations until a predetermined time has been elapsed, the driving support unit 10 determines that the abnormal state is conclusive; in column 12 lines 21-26, Otake teaches that vehicle stop control (minimum risk maneuver) is performed when a conclusive abnormal state is determined, where the vehicle is controlled to forcibly stop while forbidding the AOR (acceleration pedal operation overriding)); and
a storage (In column 4 lines 12-21, Otake teaches that the ECU 10 includes a ROM (a non-volatile memory) and a RAM (storage)) configured to store a set of instructions to be executed by the processor and data for determination and performance by the processor (In column 4 lines 12-21, Otake teaches that “the CPU realizes various functions by executing instructions or programs or routines stored in the ROM”),
wherein the processor is further configured to:
automatically flash an emergency light when the minimum risk maneuver is started (In fig. 5 and in column 18 lines 4-52, Otake teaches that when the CPU determines that the non-driving-operation state is detected, the CPU sequentially executes the processes of steps 520 to 530, where in step 525 the CPU executes the vehicle stop control and in step 530 the CPU sends “a lighting command for lighting the stop lamp 72 and a blinking command for blinking the hazard lamp 71”).
Otake is considered to be analogous to the claimed invention in that they both pertain to controlling a vehicle to perform a stopping maneuver in the case in which safe operation of the vehicle cannot be performed, including blinking the hazard lights of the vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement stopping the vehicle and engaging blinking of the hazard lights in a situation in which the driver does not take manual control and safe operation of the vehicle cannot otherwise be carried out as taught by Otake with the autonomous driving control apparatus of Yu, where doing so facilitates safe operation of the vehicle. For example, forcibly stopping the vehicle when manual operation of the vehicle is not executed by the driver assures that the vehicle does not continue operating when safe operation can no longer be performed. Additionally, blinking the hazard lights is advantageous in that it alerts other traffic participants as suggested by Otake in column 18 lines 47-52, allowing them to react safely and appropriately to the behavior of the vehicle during the vehicle stop control.
The combination of Yu and Otake does not explicitly disclose wherein the processor is further configured to:
when the vehicle is not stopped after the minimum risk maneuver is started, ignore a turn-off demand of the user and continually transmit the emergency light activation signal to maintain a turn-on state of the emergency light until the vehicle is stopped, and
when the vehicle is stopped after the minimum risk maneuver is started, transmit an emergency light deactivation signal to turn off the emergency light in response to determining that the vehicle is stopped when a turn-off demand is received from the user.
However, Ide teaches wherein the processor is further configured to:
when the vehicle is not stopped after the minimum risk maneuver is started, ignore a turn-off demand of the user and continually transmit the emergency light activation signal to maintain a turn-on state of the emergency light until the vehicle is stopped (In fig. 17 and paragraph [0114], Ide teaches that upon beginning emergency stop control, the lamp ECU 116 cancels the currently received control and illuminates the hazard warning lamp; see also fig. 12 and paragraphs [0060-0061], [0074], and [0106] where Ide teaches that touch panel 28 includes a hazard warning lamp button 52 for causing a hazard warning lamp to operate, where a driving control device 84 incorporates driving control in the automatic and manual driving modes and receives operation signals from the touch panel 28, and where power supply to the driving control device 84 is stopped upon beginning emergency stop control, shutting down the driving control device 84 so that it can no longer send a control signal to the lamp ECU 116; the examiner understands that if the driving control device cannot send control signals to the lamp ECU during the emergency stop control before the vehicle is stopped, then any turn-off demand input by the user via the touch panel to control the hazard lamp must be effectively ignored), and
when the vehicle is stopped after the minimum risk maneuver is started, transmit an emergency light deactivation signal to turn off the emergency light in response to determining that the vehicle is stopped when a turn-off demand is received from the user (In paragraph [0117], Ide teaches that after an emergency stop [vehicle is stopped], the driving control device 84 is re-activated after safety check; the examiner understands that if the driving control device is reactivated, then any turn-off demand input by the user via the touch panel to control the hazard lamp is transmitted to the lamp ECU to control the hazard lamp; see also paragraph [0109], where Ide teaches setting the sub-driving control device 88 usable after completion of an emergency stop to resume driving of the vehicle 10 in a stopped state in the manual driving mode).
Ide is considered to be analogous to the claimed invention in that they both pertain to preventing user input to control the hazard lights of a vehicle while it is performing a stopping maneuver. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ide with the autonomous driving control apparatus of Yu and Otake, where doing so ensures at least that the hazard light is illuminated from the beginning of the emergency stop control to its completion. This is advantageous in that it can be more clearly and consistently communicated to other traffic participants that the vehicle performing the emergency stop control may be a potential hazard, providing information to prevent potential collision and increasing safety.

	Regarding claim 2, Yu further discloses wherein the processor is configured to determine whether the current driving condition is in the limit situation in which the autonomous driving control function is not able to operate, based on road information or sensing information (In fig. 2 and paragraphs [0048-0055], Yu discloses at 201 obtaining information about a driving scenario of the autonomous vehicle including road conditions (road information) that may be obtained by a sensor, camera and the like deployed on the autonomous vehicle (sensing information), at 202 comparing the information about the driving scenario with the autonomous driving capability of the autonomous vehicle, and at 203 determining whether the autonomous vehicle is adapted to employ the autonomous driving mode in the driving scenario; see also fig. 3 and paragraphs [0067]-[0074] where Yu discloses a similar embodiment).

	Regarding claim 3, Yu further discloses wherein the processor is configured to release the autonomous driving control when the control authority is transferred to the user (In paragraph [0084-0085], Yu discloses that when reminding an occupant of the vehicle to switch to a manual driving mode, the occupant of the vehicle such as a driver decides whether to switch to the manual driving mode (release autonomous driving control and transfer control authority to the user)).
Otake further teaches wherein the processor is configured to release the driving control when the control authority is transferred to the user within a predetermined time after starting the minimum risk maneuver (In column 11 lines 29-46, Otake teaches that if the driver notices the alert and/or the deceleration of the vehicle and performs the driving operations before a predetermined time has elapsed, the driving support ECU 10 determines the abnormality state to return to a “normal state” and stops the alert for the driver and the deceleration of the vehicle (driving control)).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further implement the teachings of Otake with the autonomous driving control apparatus, where providing a predetermined time for the driver to respond before forcibly stopping the vehicle prevents the stopping maneuver from being performed unnecessarily, and allows an abnormal state of the vehicle’s operation to be further verified.

Regarding claim 4, Otake further teaches wherein the processor is configured to determine whether the vehicle is stopped when the control authority is not transferred to the user within a predetermined time after starting the minimum risk maneuver (In column 11 lines 39-46, Otake teaches that if the driver does not perform any of the driving operations until a predetermined time has been elapsed, the driving support unit 10 determines that the abnormal state is conclusive; from column 17 line 42 to column 18 line 3, Otake teaches that when the abnormal state is conclusive and the vehicle has not already been determined to have stopped, the CPU determines whether or not the vehicle speed SPD is larger than zero at step 510 (if the vehicle has stopped)).

Regarding claim 7, Yu further discloses wherein the processor is configured to: transmit the signal for disabling reactivation of the autonomous driving control to at least one of an input device for inputting an autonomous driving control command, an output device for outputting an autonomous driving control state, or a device related to the autonomous driving control in the vehicle (In paragraph [0097], Yu discloses a determination unit 402 that compares the information about the driving scenario with the autonomous driving capability of the autonomous vehicle to find whether the information about the driving scenario includes content beyond a range of autonomous driving capability; in paragraph [0101], Yu discloses an executing unit 403 that, in response to determining according to the comparison result that the autonomous vehicle is adapted to employ the autonomous driving mode in the driving scenario (signal received from determination unit 402), prohibits activation of the autonomous driving mode).

Regarding claim 8, Yu discloses a vehicle system comprising:
an autonomous driving control apparatus (In fig. 5 and paragraph [0108], Yu discloses a computer system/server 12 adapted to implement an implementation mode of the present disclosure) configured to:
demand a user of a vehicle to take a control authority of the vehicle when a current driving condition is in a limit situation in which an autonomous driving control function is not able to operate, during an autonomous driving control (In paragraphs [0084-0085], Yu discloses that when it is determined that the autonomous vehicle is not adapted to employ the autonomous driving mode in the driving scenario [autonomous driving control function is not able to operate], reminding an occupant of the vehicle to switch to the manual driving mode [demand a user of the vehicle to take control authority of the vehicle]),
transmit a signal for disabling reactivation of the autonomous driving control (In paragraphs [0065-0066] Yu discloses that when it is determined that the autonomous vehicle is not adapted to employ the autonomous driving mode in the driving scenario, prohibiting activation of the autonomous driving mode).
Yu does not explicitly disclose a vehicle system comprising:
an emergency light flashing control device configured to control an emergency light to be turned on or off; and
an autonomous driving control apparatus configured to:
start a minimum risk maneuver when the control authority is not transferred to the user,
transmit an emergency light activation signal to automatically flash an emergency light when the minimum risk maneuver is started,
when the vehicle is not stopped, after the minimum risk maneuver is started, ignore a turn-off demand of the user and continually transmit the emergency light activation signal to maintain a turn-on state of the emergency light until the vehicle is stopped, and
when the vehicle is stopped after the minimum risk maneuver is started, transmit an emergency light deactivation signal to turn off the emergency light in response to determining that the vehicle is stopped when a turn-off demand is received from the user.
However, Otake teaches a vehicle system comprising:
an emergency light flashing control device configured to control an emergency light to be turned on or off (From column 7 line 57 to column 8 line 2, Otake teaches a hazard lamp 71 connected to and controlled via the meter ECU 70 depending on a command sent from the driving support ECU 10 and a hazard lamp switch 73 to also control operation of the hazard lamp 71 via the meter ECU 70); and
a driving control apparatus (In fig. 1 and in column 4 lines 7 to 11, Otake teaches a driving support (driving assist) ECU 10) configured to:
demand a user of a vehicle to take a control authority of the vehicle when a current driving condition is in a limit situation (In column 11 lines 4-17, Otake teaches performing an alerting for urging the driver to perform driving operations when an abnormal state of the driver continues for a predetermined time (current driving condition of the vehicle is in a limit situation)),
start a minimum risk maneuver when the control authority is not transferred to the user (In column 11 lines 39-46, Otake teaches that if the driver does not perform any of the driving operations until a predetermined time has been elapsed, the driving support unit 10 determines that the abnormal state is conclusive; in column 12 lines 21-26, Otake teaches that vehicle stop control (minimum risk maneuver) is performed when a conclusive abnormal state is determined, where the vehicle is controlled to forcibly stop while forbidding the AOR (acceleration pedal operation overriding)),
transmit an emergency light activation signal to automatically flash an emergency light when the minimum risk maneuver is started (In fig. 5 and in column 18 lines 4-52, Otake teaches that when the CPU determines that the non-driving-operation state is detected, the CPU sequentially executes the processes of steps 520 to 530, where in step 525 the CPU executes the vehicle stop control and in step 530 the CPU sends “a lighting command for lighting the stop lamp 72 and a blinking command for blinking the hazard lamp 71”).
Otake is considered to be analogous to the claimed invention in that they both pertain to controlling a vehicle to perform a stopping maneuver in the case in which safe operation of the vehicle cannot be performed, including blinking the hazard lights of the vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement stopping the vehicle and engaging blinking of the hazard lights in a situation in which the driver does not take manual control and safe operation of the vehicle cannot otherwise be carried out as taught by Otake with the vehicle system of Yu, where doing so facilitates safe operation of the vehicle. For example, forcibly stopping the vehicle when manual operation of the vehicle is not executed by the driver assures that the vehicle does not continue operating when safe operation can no longer be performed. Additionally, blinking the hazard lights is advantageous in that alerts other traffic participants as suggested by Otake in column 18 lines 47-52, allowing them to react safely and appropriately to the behavior of the vehicle during the vehicle stop control.
The combination of Yu and Otake does not explicitly disclose an autonomous driving control apparatus configured to:
when the vehicle is not stopped, after the minimum risk maneuver is started, ignore a turn-off demand of the user and continually transmit the emergency light activation signal to maintain a turn-on state of the emergency light until the vehicle is stopped, and
when the vehicle is stopped after the minimum risk maneuver is started, transmit an emergency light deactivation signal to turn off the emergency light in response to determining that the vehicle is stopped when a turn-off demand is received from the user.
However, Ide teaches an autonomous driving control apparatus configured to:
when the vehicle is not stopped, after the minimum risk maneuver is started, ignore a turn-off demand of the user and continually transmit the emergency light activation signal to maintain a turn-on state of the emergency light until the vehicle is stopped (In fig. 17 and paragraph [0114], Ide teaches that upon beginning emergency stop control, the lamp ECU 116 cancels the currently received control and illuminates the hazard warning lamp; see also fig. 12 and paragraphs [0060-0061], [0074], and [0106] where Ide teaches that touch panel 28 includes a hazard warning lamp button 52 for causing a hazard warning lamp to operate, where a driving control device 84 incorporates driving control in the automatic and manual driving modes and receives operation signals from the touch panel 28, and where power supply to the driving control device 84 is stopped upon beginning emergency stop control, shutting down the driving control device 84 so that it can no longer send a control signal to the lamp ECU 116; the examiner understands that if the driving control device cannot send control signals to the lamp ECU during the emergency stop control before the vehicle is stopped, then any turn-off demand input by the user via the touch panel to control the hazard lamp must be effectively ignored), and
when the vehicle is stopped after the minimum risk maneuver is started, transmit an emergency light deactivation signal to turn off the emergency light in response to determining that the vehicle is stopped when a turn-off demand is received from the user (In paragraph [0117], Ide teaches that after an emergency stop [vehicle is stopped], the driving control device 84 is re-activated after safety check; the examiner understands that if the driving control device is reactivated, then any turn-off demand input by the user via the touch panel to control the hazard lamp is transmitted to the lamp ECU to control the hazard lamp; see also paragraph [0109], where Ide teaches setting the sub-driving control device 88 usable after completion of an emergency stop to resume driving of the vehicle 10 in a stopped state in the manual driving mode).
Ide is considered to be analogous to the claimed invention in that they both pertain to preventing user input to control the hazard lights of a vehicle while it is performing a stopping maneuver. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ide with the vehicle system of Yu and Otake, where doing so ensures at least that the hazard light is illuminated from the beginning of the emergency stop control to its completion. This is advantageous in that it can be more clearly and consistently communicated to other traffic participants that the vehicle performing the emergency stop control may be a potential hazard, providing information to prevent potential collision and increasing safety.

Regarding claim 9, Yu discloses the vehicle system further comprising:
an input device configured to receive from the user an activation command for an autonomous driving control (In paragraph [0095], Yu discloses the obtaining unit 401 may obtain information about a driving scenario of the autonomous vehicle when a request to activate an autonomous driving mode is received; the examiner understands that the apparatus must at least include or be in communication with an input device to receive an activation command for an autonomous driving control); and
an output device configured to output at least one of an activation or deactivation state of the autonomous driving control, a demand guidance to transfer the control authority, or a guidance message for reporting that the autonomous driving control cannot be reactivated (In paragraphs [0101] and [0105], Yu discloses an executing unit 403 configured to activate the autonomous driving mode, prohibit activation of the autonomous driving mode, remind an occupant of the vehicle that the vehicle is not adapted to activate the autonomous driving mode, or remind the occupant of the vehicle to switch to the manual driving mode).
Otake further teaches the vehicle system further comprising:
an input device configured to receive from the user a control command to turn on or off the emergency light (From column 7 line 57 to column 8 line 2, Otake teaches a hazard lamp 71 connected to and controlled via the meter ECU 70 depending on a command sent from the driving support ECU 10 and a hazard lamp switch 73 to also control operation of the hazard lamp 71 via the meter ECU 70).

Regarding claim 10, Yu further discloses wherein the autonomous driving control apparatus is configured to transmit the signal for disabling reactivation of the autonomous driving control to at least one of the input device, the output device, or a device related to the autonomous driving control in the vehicle (In paragraph [0097], Yu discloses a determination unit 402 that compares the information about the driving scenario with the autonomous driving capability of the autonomous vehicle to find whether the information about the driving scenario includes content beyond a range of autonomous driving capability; in paragraph [0101], Yu discloses an executing unit 403 that, in response to determining according to the comparison result that the autonomous vehicle is adapted to employ the autonomous driving mode in the driving scenario (signal received from determination unit 402), prohibits activation of the autonomous driving mode).

Regarding claim 11, Yu further discloses wherein the autonomous driving control apparatus is configured to determine whether the current driving condition is in the limit situation in which the autonomous driving control function is not able to operate, based on road information or sensing information (In fig. 2 and paragraphs [0048-0055], Yu discloses at 201 obtaining information about a driving scenario of the autonomous vehicle including road conditions (road information) that may be obtained by a sensor, camera and the like deployed on the autonomous vehicle (sensing information), at 202 comparing the information about the driving scenario with the autonomous driving capability of the autonomous vehicle, and at 203 determining whether the autonomous vehicle is adapted to employ the autonomous driving mode in the driving scenario; see also fig. 3 and paragraphs [0067]-[0074] where Yu discloses a similar embodiment).

Regarding claim 12, Yu further discloses wherein the autonomous driving control apparatus is configured to release the autonomous driving control when the control authority is transferred to the user (In paragraph [0084-0085], Yu discloses that when reminding an occupant of the vehicle to switch to a manual driving mode, the occupant of the vehicle such as a driver decides whether to switch to the manual driving mode (release autonomous driving control and transfer control authority to the user)).
Otake further teaches wherein the autonomous driving control apparatus is configured to release the driving control when the control authority is transferred to the user within a predetermined time after starting the minimum risk maneuver (In column 11 lines 29-46, Otake teaches that if the driver notices the alert and/or the deceleration of the vehicle and performs the driving operations before a predetermined time has elapsed, the driving support ECU 10 determines the abnormality state to return to a “normal state” and stops the alert for the driver and the deceleration of the vehicle (driving control)).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further implement the teachings of Otake with the autonomous driving control apparatus of the vehicle system, where providing a predetermined time for the driver to respond before forcibly stopping the vehicle prevents the stopping maneuver from being performed unnecessarily, and allows an abnormal state of the vehicle’s operation to be further verified.

Regarding claim 13, Otake further teaches wherein the autonomous driving control apparatus is configured to determine whether the vehicle is stopped when the control authority is not transferred to the user within a predetermined time after starting the minimum risk maneuver (In column 11 lines 39-46, Otake teaches that if the driver does not perform any of the driving operations until a predetermined time has been elapsed, the driving support unit 10 determines that the abnormal state is conclusive; from column 17 line 42 to column 18 line 3, Otake teaches that when the abnormal state is conclusive and the vehicle has not already been determined to have stopped, the CPU determines whether or not the vehicle speed SPD is larger than zero at step 510 (if the vehicle has stopped)).

Regarding claim 15, Yu discloses an autonomous driving control method comprising:
determining, by a processor (In fig. 5 and paragraphs [0108] and [0115], Yu discloses that the computer system/server 12 includes one or more processors (processing units) 16 to execute various functions and data processing by running programs to implement the method of the disclosure), whether a current driving condition is in a limit situation in which an autonomous driving control function is not able to operate during an autonomous driving control (In paragraphs [0084-0085], Yu discloses that when it is determined that the autonomous vehicle is not adapted to employ the autonomous driving mode in the driving scenario (current driving condition of the vehicle is in a limit situation during an autonomous driving control), reminding an occupant of the vehicle to switch to the manual driving mode);
requesting, by the processor, a transfer of a control authority of a vehicle to a user of the vehicle when determining that the current driving condition is in the limit situation (In paragraphs [0084-0085], Yu discloses that when it is determined that the autonomous vehicle is not adapted to employ the autonomous driving mode in the driving scenario (current driving condition of the vehicle is in a limit situation during an autonomous driving control), reminding an occupant of the vehicle to switch to the manual driving mode); and
transmitting, by the processor, a signal for disabling reactivation of the autonomous driving control (In paragraphs [0065-0066] Yu discloses that when it is determined that the autonomous vehicle is not adapted to employ the autonomous driving mode in the driving scenario, prohibiting activation of the autonomous driving mode).
Yu does not explicitly disclose starting, by the processor, a minimum risk maneuver when the control authority is not transferred to the user;
transmitting, by the processor, an emergency light activation signal to automatically flash an emergency light;
when the vehicle is not stopped after the minimum risk maneuver is started, ignoring, by the processor, a turn-off demand of the user and continually transmit the emergency light activation signal to maintain a turn-on state of the emergency light until the vehicle is stopped, and
when the vehicle is stopped after the minimum risk maneuver is started, transmitting, by the processor, an emergency light deactivation signal to turn off the emergency light in response to determining that the vehicle is stopped when a turn-off demand is received from the user.
However, Otake teaches determining, by a processor (In column 4 lines 12-21, Otake teaches that the ECU 10 includes a CPU, which the examiner understands must at least include a processor), whether a current driving condition is in a limit situation in which driving control is not able to operate (In column 11 lines 4-17, Otake teaches performing an alerting for urging the driver to perform driving operations when an abnormal state of the driver continues for a predetermined time (current driving condition of the vehicle is in a limit situation));
requesting, by the processor, a transfer of a control authority of a vehicle to a user of the vehicle when determining that the current driving condition is in the limit situation (In column 11 lines 4-17, Otake teaches performing an alerting for urging the driver to perform driving operations when an abnormal state of the driver continues for a predetermined time (current driving condition of the vehicle is in a limit situation));
starting, by the processor, a minimum risk maneuver when the control authority is not transferred to the user (In column 11 lines 39-46, Otake teaches that if the driver does not perform any of the driving operations until a predetermined time has been elapsed, the driving support unit 10 determines that the abnormal state is conclusive; in column 12 lines 21-26, Otake teaches that vehicle stop control (minimum risk maneuver) is performed when a conclusive abnormal state is determined, where the vehicle is controlled to forcibly stop while forbidding the AOR (acceleration pedal operation overriding));
transmitting, by the processor, an emergency light activation signal to automatically flash an emergency light (In fig. 5 and in column 18 lines 4-52, Otake teaches that when the CPU determines that the non-driving-operation state is detected, the CPU sequentially executes the processes of steps 520 to 530, where in step 525 the CPU executes the vehicle stop control and in step 530 the CPU sends “a lighting command for lighting the stop lamp 72 and a blinking command for blinking the hazard lamp 71”).
Otake is considered to be analogous to the claimed invention in that they both pertain to controlling a vehicle to perform a stopping maneuver in the case in which safe operation of the vehicle cannot be performed, including blinking the hazard lights of the vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement stopping the vehicle and engaging blinking of the hazard lights in a situation in which the driver does not take manual control and safe operation of the vehicle cannot otherwise be carried out as taught by Otake with the method of Yu, where doing so facilitates safe operation of the vehicle. For example, forcibly stopping the vehicle when manual operation of the vehicle is not executed by the driver assures that the vehicle does not continue operating when safe operation can no longer be performed. Additionally, blinking the hazard lights is advantageous in that alerts other traffic participants as suggested by Otake in column 18 lines 47-52, allowing them to react safely and appropriately to the behavior of the vehicle during the vehicle stop control.
The combination of Yu and Otake does not explicitly disclose when the vehicle is not stopped after the minimum risk maneuver is started, ignoring, by the processor, a turn-off demand of the user and continually transmit the emergency light activation signal to maintain a turn-on state of the emergency light until the vehicle is stopped, and
when the vehicle is stopped after the minimum risk maneuver is started, transmitting, by the processor, an emergency light deactivation signal to turn off the emergency light in response to determining that the vehicle is stopped when a turn-off demand is received from the user.
However, Ide teaches when the vehicle is not stopped after the minimum risk maneuver is started, ignoring, by the processor, a turn-off demand of the user and continually transmit the emergency light activation signal to maintain a turn-on state of the emergency light until the vehicle is stopped (In fig. 17 and paragraph [0114], Ide teaches that upon beginning emergency stop control, the lamp ECU 116 cancels the currently received control and illuminates the hazard warning lamp; see also fig. 12 and paragraphs [0060-0061], [0074], and [0106] where Ide teaches that touch panel 28 includes a hazard warning lamp button 52 for causing a hazard warning lamp to operate, where a driving control device 84 incorporates driving control in the automatic and manual driving modes and receives operation signals from the touch panel 28, and where power supply to the driving control device 84 is stopped upon beginning emergency stop control, shutting down the driving control device 84 so that it can no longer send a control signal to the lamp ECU 116; the examiner understands that if the driving control device cannot send control signals to the lamp ECU during the emergency stop control before the vehicle is stopped, then any turn-off demand input by the user via the touch panel to control the hazard lamp must be effectively ignored), and
when the vehicle is stopped after the minimum risk maneuver is started, transmitting, by the processor, an emergency light deactivation signal to turn off the emergency light in response to determining that the vehicle is stopped when a turn-off demand is received from the user (In paragraph [0117], Ide teaches that after an emergency stop [vehicle is stopped], the driving control device 84 is re-activated after safety check; the examiner understands that if the driving control device is reactivated, then any turn-off demand input by the user via the touch panel to control the hazard lamp is transmitted to the lamp ECU to control the hazard lamp; see also paragraph [0109], where Ide teaches setting the sub-driving control device 88 usable after completion of an emergency stop to resume driving of the vehicle 10 in a stopped state in the manual driving mode).
Ide is considered to be analogous to the claimed invention in that they both pertain to preventing user input to control the hazard lights of a vehicle while it is performing a stopping maneuver. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ide with the method of Yu and Otake, where doing so ensures at least that the hazard light is illuminated from the beginning of the emergency stop control to its completion. This is advantageous in that it can be more clearly and consistently communicated to other traffic participants that the vehicle performing the emergency stop control may be a potential hazard, providing information to prevent potential collision and increasing safety.

Regarding claim 16, Yu further discloses wherein starting the minimum risk maneuver includes:
transmitting a signal for disabling reactivation of the autonomous driving control (In paragraphs [0065-0066] Yu discloses that when it is determined that the autonomous vehicle is not adapted to employ the autonomous driving mode in the driving scenario, prohibiting activation of the autonomous driving mode; the examiner understands the autonomous driving mode to be prohibited when starting the minimum risk maneuver, where the autonomous driving mode as disclosed by Yu must be stopped to allow control of the vehicle via the minimum risk maneuver as taught by Otake).

Regarding claim 17, Yu discloses the autonomous driving control method further comprising:
releasing, by the processor, the autonomous driving control when the control authority is transferred to the user (In paragraph [0084-0085], Yu discloses that when reminding an occupant of the vehicle to switch to a manual driving mode, the occupant of the vehicle such as a driver decides whether to switch to the manual driving mode (release autonomous driving control and transfer control authority to the user)).
Otake further teaches releasing, by the processor, the driving control when the control authority is transferred to the user within a predetermined time after starting the minimum risk maneuver  (In column 11 lines 29-46, Otake teaches that if the driver notices the alert and/or the deceleration of the vehicle and performs the driving operations before a predetermined time has elapsed, the driving support ECU 10 determines the abnormality state to return to a “normal state” and stops the alert for the driver and the deceleration of the vehicle (driving control)).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further implement the teachings of Otake with the autonomous driving control method, where providing a predetermined time for the driver to respond before forcibly stopping the vehicle prevents the stopping maneuver from being performed unnecessarily, and allows an abnormal state of the vehicle’s operation to be further verified.

Regarding claim 20, Yu discloses an autonomous driving control apparatus (In fig. 5 and paragraph [0108], Yu discloses a computer system/server 12 adapted to implement an implementation mode of the present disclosure) comprising:
a processor (In fig. 5 and paragraphs [0108] and [0115], Yu discloses that the computer system/server 12 includes one or more processors (processing units) 16 to execute various functions and data processing by running programs to implement the method of the disclosure) configured to:
demand a transfer of a control authority of a vehicle to a user of the vehicle when determining that a current driving condition is in a limit situation in which an autonomous driving control function is not able to operate, during an autonomous driving control (In paragraphs [0084-0085], Yu discloses that when it is determined that the autonomous vehicle is not adapted to employ the autonomous driving mode in the driving scenario (current driving condition of the vehicle is in a limit situation during an autonomous driving control), reminding an occupant of the vehicle to switch to the manual driving mode),
ignore a reactivation command of the autonomous driving control inputted from the user (In paragraphs [0065-0066] Yu discloses that when it is determined that the autonomous vehicle is not adapted to employ the autonomous driving mode in the driving scenario, prohibiting activation of the autonomous driving mode); and
a storage (In fig. 5 and paragraph [0108], Yu discloses that the computer system/server 12 includes a memory 28) configured to store a set of instructions to be executed by the processor, and data for determination and performance by the processor (In paragraph [0115], Yu discloses that “the processor 16 executes various function applications and data processing by running programs stored in the memory 28”).
Yu does not explicitly disclose the processor configured to:
start a minimum risk maneuver when the control authority is not transferred to the user,
ignore a reactivation command of the autonomous driving control inputted from the user while performing the minimum risk maneuver,
transmit an emergency light activation signal to automatically flash an emergency light when the minimum risk maneuver is started, and
when the vehicle is not stopped after the minimum risk maneuver is started, ignore a turn-off demand of the user and continually transmit the emergency light activation signal to maintain a turn-on state of the emergency light until the vehicle is stopped, and
when the vehicle is stopped after the minimum risk maneuver is started, transmit an emergency light deactivation signal to turn off the emergency light in response to determining that the vehicle is stopped when a turn-off demand is received from the user.
However, Otake teaches a driving control apparatus (In fig. 1 and in column 4 lines 7 to 11, Otake teaches a driving support (driving assist) ECU 10) comprising:
a processor (In column 4 lines 12-21, Otake teaches that the ECU 10 includes a CPU, which the examiner understands must at least include a processor) configured to:
demand a transfer of a control authority of a vehicle to a user of the vehicle when determining that a current driving condition is in a limit situation (In column 11 lines 4-17, Otake teaches performing an alerting for urging the driver to perform driving operations when an abnormal state of the driver continues for a predetermined time (current driving condition of the vehicle is in a limit situation)),
start a minimum risk maneuver when the control authority is not transferred to the user (In column 11 lines 39-46, Otake teaches that if the driver does not perform any of the driving operations until a predetermined time has been elapsed, the driving support unit 10 determines that the abnormal state is conclusive; in column 12 lines 21-26, Otake teaches that vehicle stop control (minimum risk maneuver) is performed when a conclusive abnormal state is determined, where the vehicle is controlled to forcibly stop while forbidding the AOR (acceleration pedal operation overriding)),
ignore a reactivation command of the driving control inputted from the user while performing the minimum risk maneuver (In column 11 lines 47-65, Otake teaches that after the driving support ECU 10 determines that the abnormal state is conclusive, the driving support ECU 10 invalidates or ignores a driving state changing requirement or an acceleration requirement (for example, the examiner understands reactivation of autonomous control as disclosed by Yu to constitute a driving state changing requirement, where Yu additionally discloses prohibiting activation of the autonomous control as expressed above)); and
a storage (In column 4 lines 12-21, Otake teaches that the ECU 10 includes a ROM (a non-volatile memory) and a RAM (storage)) configured to store a set of instructions to be executed by the processor, and data for determination and performance by the processor (In column 4 lines 12-21, Otake teaches that “the CPU realizes various functions by executing instructions or programs or routines stored in the ROM”),
wherein the processor is further configured to:
transmit an emergency light activation signal to automatically flash an emergency light when the minimum risk maneuver is started (In fig. 5 and in column 18 lines 4-52, Otake teaches that when the CPU determines that the non-driving-operation state is detected, the CPU sequentially executes the processes of steps 520 to 530, where in step 525 the CPU executes the vehicle stop control and in step 530 the CPU sends “a lighting command for lighting the stop lamp 72 and a blinking command for blinking the hazard lamp 71”).
Otake is considered to be analogous to the claimed invention in that they both pertain to controlling a vehicle to perform a stopping maneuver in the case in which safe operation of the vehicle cannot be performed, including blinking the hazard lights of the vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement stopping the vehicle and engaging blinking of the hazard lights in a situation in which the driver does not take manual control and safe operation of the vehicle cannot otherwise be carried out as taught by Otake with the autonomous driving control apparatus of Yu, where doing so facilitates safe operation of the vehicle. For example, forcibly stopping the vehicle when manual operation of the vehicle is not executed by the driver assures that the vehicle does not continue operating when safe operation can no longer be performed. Additionally, blinking the hazard lights is advantageous in that alerts other traffic participants as suggested by Otake in column 18 lines 47-52, allowing them to react safely and appropriately to the behavior of the vehicle during the vehicle stop control.
The combination of Yu and Otake does not explicitly disclose wherein the processor is further configured to:
when the vehicle is not stopped after the minimum risk maneuver is started, ignore a turn-off demand of the user and continually transmit the emergency light activation signal to maintain a turn-on state of the emergency light until the vehicle is stopped, and
when the vehicle is stopped after the minimum risk maneuver is started, transmit an emergency light deactivation signal to turn off the emergency light in response to determining that the vehicle is stopped when a turn-off demand is received from the user.
However, Ide teaches wherein the processor is further configured to:
when the vehicle is not stopped after the minimum risk maneuver is started, ignore a turn-off demand of the user and continually transmit the emergency light activation signal to maintain a turn-on state of the emergency light until the vehicle is stopped (In fig. 17 and paragraph [0114], Ide teaches that upon beginning emergency stop control, the lamp ECU 116 cancels the currently received control and illuminates the hazard warning lamp; see also fig. 12 and paragraphs [0060-0061], [0074], and [0106] where Ide teaches that touch panel 28 includes a hazard warning lamp button 52 for causing a hazard warning lamp to operate, where a driving control device 84 incorporates driving control in the automatic and manual driving modes and receives operation signals from the touch panel 28, and where power supply to the driving control device 84 is stopped upon beginning emergency stop control, shutting down the driving control device 84 so that it can no longer send a control signal to the lamp ECU 116; the examiner understands that if the driving control device cannot send control signals to the lamp ECU during the emergency stop control before the vehicle is stopped, then any turn-off demand input by the user via the touch panel to control the hazard lamp must be effectively ignored), and
when the vehicle is stopped after the minimum risk maneuver is started, transmit an emergency light deactivation signal to turn off the emergency light in response to determining that the vehicle is stopped when a turn-off demand is received from the user (In paragraph [0117], Ide teaches that after an emergency stop [vehicle is stopped], the driving control device 84 is re-activated after safety check; the examiner understands that if the driving control device is reactivated, then any turn-off demand input by the user via the touch panel to control the hazard lamp is transmitted to the lamp ECU to control the hazard lamp; see also paragraph [0109], where Ide teaches setting the sub-driving control device 88 usable after completion of an emergency stop to resume driving of the vehicle 10 in a stopped state in the manual driving mode).
Ide is considered to be analogous to the claimed invention in that they both pertain to preventing user input to control the hazard lights of a vehicle while it is performing a stopping maneuver. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ide with the autonomous driving control apparatus of Yu and Otake, where doing so ensures at least that the hazard light is illuminated from the beginning of the emergency stop control to its completion. This is advantageous in that it can be more clearly and consistently communicated to other traffic participants that the vehicle performing the emergency stop control may be a potential hazard, providing information to prevent potential collision and increasing safety.

Regarding claim 21, Yu further discloses wherein the processor is configured to: 
perform the reactivation command of the autonomous driving control when the reactivation command of the autonomous driving control is inputted from the user after the vehicle is restarted (In fig. 2 and paragraphs [0049-0050], Yu discloses that obtaining information about a driving scenario of the autonomous vehicle at 201 is performed when a request to activate an autonomous driving mode is received, where receiving a request to activate an autonomous driving mode may refer to receiving a request to directly activate the autonomous driving mode; the examiner understands a request to reactivate the autonomous driving control after the vehicle is restarted to be a request to directly activate the autonomous driving mode, where the autonomous driving control will be reactivated if the autonomous vehicle is adapted to employ the autonomous driving mode in the driving scenario).
Otake further teaches wherein the processor is configured to:
perform the reactivation command of the driving control when the vehicle is stopped after the minimum risk maneuver is started and the reactivation command of the driving control is inputted from the user after the vehicle is restarted (In column 13 lines 28-44, Otake teaches that when the termination/stop of the stopped state maintaining control is requested through the operation of the stop request button 20 during the execution of the stopped state maintaining control and if the acceleration pedal operation amount (AP) is smaller than a threshold value (vehicle is “restarted” (returns to starting operation state) after the vehicle is stopped after the minimum risk maneuver), the driving support ECU 10 permits driving control).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further implement the teachings of Otake with the autonomous driving control apparatus, where reactivating permission for driving control after concluding the minimum risk maneuver and stopping of the vehicle as taught by Otake with the activation of autonomous driving control as disclosed by Yu allows the vehicle to return to autonomous operation as soon as possible, if the driving scenario permits activation of the autonomous driving control.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665